Name: Council Regulation (EEC) No 2061/92 of 30 June 1992 laying down special measures for certain varieties of raw tobacco from the 1992 harvest
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7 . 92 Official Journal of the European Communities No L 215 / 21 COUNCIL REGULATION (EEC) No 2061 /92 of 30 June 1992 laying down special measures for certain varieties of raw tobacco from the 1992 harvest THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 727 /70 of 21 April 1970 on the common organization of the market in raw tobacco ( J ), and in particular the second subparagraph of Article 13 ( 8 ) thereof, Having regard to the proposal from the Commission (2 ), Whereas the Commission report provided for in Article 13 ( 1 ) of Regulation (EEC) No 727/70 shows that for varieties Nos 11 ( a ) Forchheimer Havanna lie, ( b ) Nostrana del Brenta , (c) Resistente 142 , (d ) Gojano , (e) hybrids of Badischer Geudertheimer , 23 Tsebelia and 24 Mavra , there was a substantial increase in the quantities taken over by the intervention agencies for the 1988 and 1989 harvests ; whereas these quantities either exceed or seem likely to exceed a stated percentage of the production for two successive crops , and in any case a stated quantity as provided for by Council Regulation (EEC ) No 1469 /70 ( 3 ) or these quantities exceed a stated percentage of the production or a stated quantity as provided for by Regulation (EEC) No 1469 / 70 for one crop only, the main cause being the extension of cultivated areas ; Whereas special measures as provided for in Article 13 (4 ) of Regulation (EEC) No 727 / 70 should therefore be adopted , and in particular the reduction in the intervention price should be maintained for the varieties concerned , as for previous crops , HAS ADOPTED THIS REGULATION: Article 1 The intervention price for tobacco of the following varieties from the 1992 harvest shall be reduced to 75% of the corresponding norm price : No 11 Forchheimer Havanna II c , Nostrano del Brenta , Resistente 142 , Gojano , hybrids of Badischer Geudertheimer, No 23 Tsebelia and No 24 Mavra . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA (') OJ No L 94 , 28 . 4 . 1970 , p. 1 . Last amended by Regulation (EEC) No 860 /92 (OJ No L 91 , 7 . 4 . 1992 , p. 1 ). ( 2 ) OJ No C 119 , 11 . 5 . 1992 , p. 70 . ( 3 ) OJ No L 164 , 27 . 7 . 1970 , p. 35 . Last amended by Regulation (EEC) No 1332 /90 (OJ No L 132 , 23 . 5 . 1990, p. 52).